FILED
                           NOT FOR PUBLICATION                                 JUN 15 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10261

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00114-LKK-1

  v.
                                                 MEMORANDUM*
STEFAN ANDRE WILSON, AKA Stefan
A. Wilson, AKA Stephen K. Wilson, AKA
Steven K. Wilson,

              Defendant - Appellant.


                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                             Submitted June 13, 2012**
                              San Francisco, California

Before: GOULD, TALLMAN, and BEA, Circuit Judges.

       Defendant-appellant Stefan Wilson (“Wilson”) appeals the sentence imposed

by the district court after we remanded his case for resentencing, United States v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wilson, No. 09-10394, 407 Fed. App’x 161 (9th Cir. Dec. 27, 2010) (mem.). We

have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.

      1.      The district court correctly construed our previous memorandum

disposition as a limited remand. See United States v. Broussard, 611 F.3d 1069,

1071 (9th Cir. 2010).

      2.      Wilson contends that the district court failed to resolve factual

disputes in violation of Fed. R. Crim. P. 32(i)(3)(B). However, he waived any such

objections at the resentencing hearing when, directly before the district court

imposed the sentence, he agreed that “all the issues” identified in the limited

remand had been resolved. See United States v. Manarite, 44 F.3d 1407, 1419 n.18

(9th Cir. 1995).

      3.      The district court properly verified that Wilson and his counsel read

and discussed the presentence report before both the original sentencing hearing

and the resentencing hearing. See Fed. R. Crim. P. 32(i)(1)(A).

      4.      The two-level upward adjustment based on Wilson’s role in the

offense, USSG § 3B1.1(c),1 was appropriate. Among other things, Wilson

organized the scheme, recruited others to participate in the fraud, controlled the




      1
           All references to the Sentencing Guidelines are to the 2008 edition.
                                           2
investments, and took the largest share of the money. See United States v.

Cabrera, 328 F.3d 506, 511 (9th Cir. 2003).

       5.     The two-level upward adjustment based on employment of

sophisticated means, USSG § 2B1.1(b)(9)(C), was appropriate. Wilson engaged in

numerous complex deceptions designed to induce individuals to invest in his

scheme, including fabricating accounting statements that appeared to have been

audited by a fictitious accounting firm. See USSG § 2B1.1, App. Note 8(B)

(requiring “especially complex or especially intricate offense conduct pertaining to

the execution or concealment of an offense”).

       6.     The two-level enhancement for abuse of trust, USSG § 3B1.3, was

also appropriate. Wilson falsely held himself out to investors as a legitimate hedge

fund manager and investment adviser. See USSG § 3B1.3, App. Note 3 (“For

example, the adjustment applies in the case of a defendant who . . . perpetrates a

financial fraud by leading an investor to believe the defendant is a legitimate

investment broker . . . .”).

       7.     The 236-month sentence imposed by the district court—which was

within the Sentencing Guidelines range of 210 to 262 months—was neither




                                          3
procedurally flawed nor substantively unreasonable. See United States v. Carty,

520 F.3d 984, 994 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                        4